 



April 20, 2012

 

Nancy S. Stephenson

22610 US Highway 281 N., Suite 218

San Antonio, TX 78258

 

Re:     Amendment to Letter Agreement

 

Dear Nancy:

 

In connection with your employment with Cross Border Resources, Inc. as the
Company’s Chief Accounting Officer, Treasurer and Secretary, the Company and you
(the “Executive”) have agreed to the following modifications to the severance
and change in control package originally provided on March 6, 2012 (the “Letter
Agreement”). Except as set forth herein, the terms of the Letter Agreement
remain in full force and effect. Terms not defined herein shall have the meaning
set forth in the Letter Agreement.

 

With regard to the payment described in section 5 of the Letter Agreement,
rather than being due and payable within ten (10) days of the Corporate
Transaction, the amounts due shall be payable in four equal installments with
the payments due on or before the following dates: (i) ten (10) days after the
Corporate Transaction, (ii) the last day of the second quarter of the Company’s
fiscal year, (iii) the last day of the third quarter of the Company’s fiscal
year, and (iv) the last day of the fourth quarter of the Company’s fiscal year.

 

With regard to the last sentence in section 6 of the Letter Agreement, it is
deleted and replaced with the following:

 

Executive's entitlement to the benefits provided in Section 5 are contingent on
Executive countersigning and delivering to the Company and not revoking a Mutual
Release, the form of which is attached hereto as Exhibit A, on or prior to the
date upon which amounts are payable to Executive pursuant to this Letter
Agreement.

 

Nothing herein shall be deemed to change your employment from an at-will
position or alter the other terms of your employment. Your employment shall be
terminable by you or the Company at any time; provided that the Company shall
pay to you the any amounts required as described in the Letter Agreement and
above.

 



1

 

 

If the foregoing is acceptable, please acknowledge your acceptance of the
foregoing by signing on the line below.

 

 

  Sincerely,        CROSS BORDER RESOURCES, INC.               By: /s/Brad
Heidelberg     Brad Heidelberg     Director and Chair of the Compensation
Committee

 

 

ACCEPTED AND AGREED:

 

 

/s/Nancy S. Stephenson

Nancy S. Stephenson

 



2

 

 

EXHIBIT A

 

MUTUAL RELEASE

 

THIS MUTUAL RELEASE (this "Agreement") is entered into this ___ day of April,
2012, by and between _______________ ("Executive") and CROSS BORDER RESOURCES,
INC. (the "Company") (collectively referred to as the "Parties") to resolve all
issues related to or arising out of Executive’s employment with the Company
through the Change of Control Date. This Agreement is delivered in connection
with that certain Agreement dated April __, 2012, by and between Red Mountain
Resources, Inc. and the Company and becomes effective on the Change of Control
Date as defined therein. In consideration of the mutual covenants contained
herein, the sufficiency of which the Parties acknowledge, the Parties agree as
follows:

 

1.          Change in Control Payment. In consideration for the agreements and
releases by Executive set forth below, Company agrees that the Company shall pay
Executive an amount (the “Change in Control Payment”) in accordance with the
Letter Agreement by and between Company and Executive dated March 6, 2012 as
amended on April 20, 2012 ("Letter Agreement"). Executive acknowledges and
agrees that, but for her execution of this Agreement, she would not be entitled
to the Change in Control Payment described above. In the event of death of the
Executive prior to receipt of all amounts due hereunder or under the Letter
Agreement, any remaining Change in Control Payment shall be paid to the estate
of the Executive.

 

2.          Terms of Settlement.

 

(a)     Settlement and Release.

 

(i)     Release By Executive. Subject to the conditions hereinafter set forth,
and in exchange for the payment of the Change in Control Payment subject to all
applicable tax withholding, Executive hereby:

 

(1)     forever releases and discharges the Company and its respective officers,
directors, stockholders, agents, employees, subsidiaries, affiliates, successors
and assigns (collectively, the "Released Persons") from any and all claims,
actions, causes of actions and demands of Executive, known or unknown, that
Executive may have against the Released Persons, and any other claims that may
arise in connection with Executive's capacity as an employee, officer, director
or stockholder of the Company (whether directly or derivatively through the
Company) through the date hereof, including, without limitation, all damages,
obligations, liabilities, costs and expenses incurred or otherwise suffered by
Executive in connection therewith; specifically excluding, however, any claims
for breach of any representation, warranty, obligation or covenant by the
Company contained in this Agreement; and

 

(2)     covenants and agrees not to sue or bring, or cause or permit to be
commenced, any action or legal proceeding against the Company or any of such
Released Persons in connection with any claim, action, cause of action or demand
released by Executive herein.

 

(I)     Without limiting the foregoing terms, this Agreement specifically
includes and extinguishes all known or unknown claims, suits, actions, causes of
action, demands or charges for age, sex, gender, pregnancy, sexual orientation,
race, color, national origin, disability discrimination, or discrimination on
any other basis, retaliation, "whistle-blowing," any and all wage claims, breach
of contract, wrongful discharge, detrimental reliance, retaliatory discharge,
infliction of emotional distress claims, any other tort claims, and any and all
claims, suits, actions, causes of action, demands or charges arising from any
alleged violation by or on behalf of the Released Persons, of any federal, state
or local constitution, statute, regulation, ordinance, order, public policy or
common law.

 



3

 

 

(II)     Nothing in this Agreement precludes Executive from asserting any claim
she may have pursuant to the Texas Workers’ Compensation Act, nor shall this
Agreement preclude Executive from asserting any claim to enforce the terms of
this Agreement or for a breach of this Agreement.

 

This release is not intended to encompass claims for workers' compensation or
unemployment benefits. Nor is this release intended to prevent Executive from
filing a statutory claim concerning employment with the Company or the
termination thereof with the federal Equal Employment Opportunity Commission
("EEOC"), or similar state agencies. However, if Executive does so, or if any
such claim is prosecuted in her name before any court or administrative agency,
Executive waives and agrees not to take any award of money or other damages from
such suit.

 

Further, this release does not limit or proscribe Executive’s non-waivable right
to participate as a witness or cooperate in any investigation by the EEOC or
other agency, apply to any claim arising out of conduct occurring after the date
this Agreement is signed, apply to any claim to enforce the terms of this
Agreement or apply to any claim to challenge the validity of this Agreement
under the Older Workers’ Benefit Protection Act.

 

(ii)     Release By Company. Subject to the conditions hereinafter set forth,
and in exchange for the agreements of Executive herein, the Company hereby:

 

(1)     forever releases and discharges Executive, her heirs and personal
representatives, from any and all claims, actions, causes of action and demands
of the Company, its officers, directors, and other stockholders, known or
unknown, arising out of or in any way relating to any claims heretofore made by
such persons against Executive, and any other claims that may arise in
connection with Executive's capacity as an employee, officer or stockholder of
the Company (whether directly or indirectly) through the date hereof, including
without limitation all damages, costs and expenses incurred or otherwise
suffered by the Company, its officers, directors, and other stockholders in
connection therewith, specifically excluding, however, any claim for breach of
any representation, warranty, obligation or covenant of Executive contained in
this Agreement and any claims, actions, causes of actions and demands arising
from any deliberately dishonest, malicious or fraudulent act or omission or any
willful violation of law by Executive; and

 



4

 

 

(2)     covenants and agrees not to sue or bring, or cause or permit to be
commenced, any action or legal proceeding, against Executive, her heirs or
personal representatives in connection with any claim, action, cause of action
or demand released by such persons herein.

 

(iii)     Mutual Assurances. The Parties hereto hereby mutually affirm and
warrant to the other that they are unaware of any asserted or unasserted claims,
causes of action or lawsuits against or by either party against the other, and
as set forth elsewhere in this Agreement, do hereby mutually release and hold
each other harmless from any such claims that may now exist or subsequently
arise.

 

(b)     Allocation of Change in Control Payment. The Company and Executive agree
that the Change in Control Payment shall be allocated totally as compensation to
Executive. The Parties hereto agree to consistently report this allocation in
the manner set forth above on their books and tax returns.

 

(c)     Compromise of Disputed Claims. The Parties acknowledge that this is a
compromise and settlement and that this Change in Control Payment is to provide
severance compensation to Executive and to avoid the potential expense and
inconvenience of litigation, and that neither party admits any liability with
respect to the foregoing, and in fact, each party expressly denies liability
with respect thereto. In no event shall anything contained herein be construed
as an admission of liability on the part of any of the parties hereto or any
other persons released from liability herein.

 

(d)     Full and Complete Settlement. Executive acknowledges that the agreements
contained herein and payment of the Change in Control Payment are to be made and
received in full and complete settlement and satisfaction of all of the
aforesaid claims, actions, causes of actions, demands, damages, costs and
expenses. The Company acknowledges that Executive's agreements contained herein
are to be made and received in full and complete settlement and satisfaction of
all of the aforesaid claims, action, causes of actions, demands, damages, costs
and expenses. This Agreement is entered into freely and voluntarily by the
parties with the approval and the opportunity to obtain the advice of counsel.

 

3.          Indemnification and Insurance.

 

(a)     Indemnification. The Company agrees to indemnify and hold harmless
Executive from and against all costs, damages, expenses, liabilities, claims,
suits and causes of action of every nature arising out of or in connection with
Executive’s employment with the Company; provided, however, that the Company
shall have no obligation to indemnify or hold harmless Executive from any
claims, actions, causes of actions and demands arising from any deliberately
dishonest, malicious or fraudulent act or omission or any willful violation of
law by Executive.

 



5

 

 

(b)     Insurance. The Company agrees that it will maintain its existing
directors and officers liability insurance policy until December 31, 2015;
provided, however, that the Company shall have the option to terminate such
policy at any time and obtain tail insurance in its place providing for coverage
of the Executive on the date prior to the date hereof so long as coverage under
such tail policy extends through December 31, 2015.

 

4.          No Encouragement of Claims. The Parties will not encourage any
person to file a lawsuit, claim, or complaint against any of the Parties. The
Parties will not assist any person who has filed a lawsuit, claim, or complaint
against any of the Parties unless it is required to render such assistance
pursuant to a lawful subpoena or other legal obligation.

 

5.          Cooperation. Executive agrees to cooperate with Company in any
internal investigation or administrative, regulatory or judicial proceeding as
reasonably requested by Company including, without limitation, Executive being
available to Company upon reasonable notice for interviews and factual
investigations, appearing at Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to Company
all pertinent information and turning over to Company all relevant documents
which are or may come into Executive’s possession.

 

6.          Non-Admission. This Agreement does not constitute an admission by
any of the Parties, and each Party specifically denies, that any action that any
of the Parties has taken or has failed to take with respect to one another was
or is wrongful, unlawful, in violation of any local, state or federal act,
statute or constitution or susceptible of inflicting any damages or injury upon
the other Party.

 

7.          Applicable Law. This Agreement shall be governed by, construed, and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the laws of the State of Texas without giving effect to that State’s principles
regarding conflict of laws.

 

8.          Severability. In the event that any provision of this Agreement is
found by any court or tribunal of competent jurisdiction to be invalid or
unenforceable, the remaining provisions shall remain valid and enforceable.

 

9.          Remedies Upon Breach of Agreement. In the event of any breach of
this Agreement, the party aggrieved shall be entitled to recover from the other
party not only the amount of any judgment which may be awarded against the
breaching party, but also such other damages, costs and expenses as may be
incurred by the aggrieved party as a result of such breach, including court
costs, reasonable attorney's fees, and all other reasonable out-of-pocket costs
and expenses incurred in connection therewith, taxable or otherwise, in
preparing the defense of, defending against or seeking or obtaining an abatement
of or injunction against such action or proceeding, in establishing or
maintaining the applicability or validity of this Agreement or any provision
thereof, and in prosecuting any counterclaim or crossclaim based thereon.

 



6

 

 

10.          Entire Agreement. This Agreement contains the entire agreement and
understanding between Executive and Company concerning the matters described
herein and supersedes all prior agreements, discussions, negotiations,
understandings and proposals of the parties. Notwithstanding the foregoing
sentence, those provisions of Executive’s Employment Agreement that by their
terms are intended to survive and are enforceable past the Termination Date
shall continue to bind the Executive and are incorporated by reference herein.
The terms of this Agreement cannot be changed except in a subsequent document
signed by Executive and an authorized officer of Company. This Agreement binds
and is for the benefit of Executive and Company as well as his/her/its
respective heirs, personal representatives, successors and assigns.

 

11.          Counterparts and Facsimile Execution. This Agreement may be
executed in two or more counterparts each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. To
facilitate the execution of this Agreement, this Agreement may be executed by
facsimile signature, with the original signature to be provided promptly after
facsimile transmission.

 

12.          Expenses. Except as provided herein, each party shall pay their own
respective legal and other professional fees and other expenses incurred in
connection with the matters addresses herein.

 

13.          Revocation Period. Executive has the right to revoke this Agreement
during a period of seven (7) days after Executive signs it ("Revocation
Period"). To revoke this Agreement, Executive must sign and send a written
notice of Executive’s decision to revoke the Agreement, addressed to Company,
and that written notice must be received no later than seven (7) days after
Executive signed this Agreement. If Executive exercises her right to revoke this
Agreement, Executive will not be entitled to any of the money, benefits and
other consideration from Company described in Paragraph 4, and must immediately
repay to Company any consideration that Executive already has received from
Company under that paragraph.

 

14.          Knowing and Voluntary Waiver. Executive acknowledges that she: (a)
has completely read this Agreement and fully understands its meaning; (b) has
had the opportunity of twenty-one (21) days to review this Agreement before
signing it; (c) has had the full opportunity to investigate all matters
pertaining to Executive’s claims and fully understands its terms and contents,
including the rights and obligations hereunder; (d) has been informed of the
right to consult an attorney before signing this document; (e) is entering into
this Agreement knowingly and voluntarily; and (f) the only consideration
Executive is receiving for signing this Agreement is described herein, and no
other promises or representations of any kind have been made by any person or
entity to cause Executive to sign this Agreement.

 



7

 

 

15.          Older Workers’ Benefit Protection Act Protections. Pursuant to the
Age Discrimination in Employment Act and the Older Workers’ Benefit Protection
Act, if Executive is over the age of forty (40), Company hereby advises
Executive of the following:

 

(a)     Executive is advised to consult with an attorney prior to signing this
Agreement.

 

(b)     Executive is advised to completely read this Agreement and fully
understand its meaning.

 

(c)     Executive has up to forty-five (45) days within which to consider
whether she should sign this Agreement. Executive may sign this Agreement at any
time during this 45-day period. However, the offer contained in this Agreement
will expire if it is not accepted within 45 days after Executive receives it.

 

(d)     If Executive signs the Agreement, she shall have seven (7) days
thereafter to revoke the Agreement. To revoke the Agreement, Executive must
deliver written notice of the revocation to Company, so that it is received
before the seven (7) day revocation period expires.

 

(e)     In signing this Agreement, Executive has had the full opportunity to
investigate all matters pertaining to Executive’s claims and fully understands
its terms and contents, including the rights and obligations hereunder.

 

(f)     In signing this Agreement, Executive is not releasing or waiving any
federal age discrimination claims based on conduct or events that occur after
the Agreement is signed.

 

(g)     Executive is entering into this Agreement knowingly and voluntarily.

 

(h)     Executive’s only consideration for signing this Agreement is described
herein, and no other promises or representations of any kind have been made by
any person or entity to cause Executive to sign this Agreement.

 

READ CAREFULLY.

THIS DOCUMENT CONTAINS A RELEASE OF ALL

KNOWN AND UNKNOWN CLAIMS.

 

[NAME OF EXECUTIVE]   CROSS BORDER RESOURCES, INC.                       By:    
              Its:                         PRINT YOUR NAME                      
    Date Signed by Executive     Date Signed by Company            

 



8

 